DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, and 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite methods for a satellite-based determination of a vehicle position that are accomplished through a series of mathematical operations.  This judicial exception is not integrated into a practical application because the claimed limitation requires no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities.  The claimed limitation, under its broadest reasonable interpretation, encompasses a user for the recitation of a generic computer, manually calculating and solving through mathematical relationships and mathematical calculations/equations for using and adapting an algorithm to determine a protection limit and a vehicle position.  It does not include additional element that are sufficient to amount to significantly more than the judicial exception.  Thus, it does not integrate the abstract idea into a practical application.
Step 1 – Statutory Category
Claims 1, 5 and 15 recite methods that requires a series of steps for a satellite-based determination of a vehicle position.
Step 2A, Prong One – Recitation of Judicial Exception
Claim 1 and similarly claim 15 recite the steps of:
determining a vehicle position of a vehicle using data from the received at least one GNSS satellite signal;
determining a protection limit of the determined vehicle position using an algorithm that assigns a protection limit to the determined vehicle position using the determined vehicle position; and
adapting the algorithm based upon the determined protection limit.

Claim 5 recite the steps of:
detecting a global navigation satellite system (GNSS)-based vehicle position of the vehicle using a GNSS receiver;
detecting a reference position for the detected GNSS-based vehicle position;
adapting an algorithm that assigns a protection limit to the detected GNSS-based vehicle position based on at least one of a comparison between the detected GNSS-based vehicle position and the detected reference position and a comparison between the detected GNSS-based vehicle position and at least one of the received input variables; and

Claim 4 further recites the step of the algorithm determining the protection limit as based on the determined vehicle position and at least one input variable that affects accuracy of the determined vehicle position.  Claim 9 further recite the algorithm is a neural network having at least one of weights and threshold values.  Claim 10 further recites in adapting the algorithm, the at least one of the weights and the threshold values of the algorithm are adjusted.  Claim 12 further recites the adapting the algorithm further comprises: detecting a GNSS-based vehicle position of the vehicle; at least one of receiving input variables that affect accuracy of the detected GNSS- based vehicle position, and detecting a reference position for the detected GNSS-based vehicle position; and adapting an algorithm that assigns a protection limit to the detected GNSS- based vehicle position based on at least one of a comparison between the detected GNSS- based vehicle position and the detected reference position and a comparison between the detected GNSS-based vehicle position and at least one of the received input variables.  Claim 13 further recites the method is carried out by a computer program.  Claim 14 further recites the computer program is stored on a machine-readable storage medium. Thus, claims 1, 3-6, and 9-15 recite judicial exception because the steps as claimed are no more than mathematical relationships and mathematical calculations performed by a computer that falls within the “mathematical concepts” grouping that are not sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1, 3-6, and 9-15 recite the abstract idea.
Step 2A, Prong Two – Practical Application
The only additional element of claim 1 and similarly claim 5 are the steps of “receiving at least one global navigation satellite system (GNSS) satellite signal with a GNSS receiver; providing the determined vehicle position and the assigned determined protection limit to a control unit of the vehicle.”  The additional element of claim 3 is “wherein adapting the algorithm is carried out remotely to the vehicle, the method further comprising: transmitting the adapted algorithm to the vehicle.”  The additional element of claim 5 is “at least one of receiving input variables that affect accuracy of the detected GNSS- based vehicle position; providing the assigned protection limit and at least one of the detected GNSS-based vehicle position and the detected reference position to a control unit of the vehicle.”  The addition element of claim 6 is “the method is carried out at least partially remotely to the vehicle.”  The additional element of claim 11 is “the adapting of the algorithm is carried out one of while the vehicle is stopped and after the vehicle is stopped.”
The receiving limitation of claim 1 and 5 merely recites receiving certain signal to be analyzed.  Likewise, claim 5 also requires certain signal to be analyzed.  Also, under the broadest reasonable interpretation, the providing limitation of claims 1, 5, and 15 encompasses a user to manually providing the information to a control unit of the vehicle.  Further, a user can adapt the algorithm remotely from the vehicle and transmitting (i.e. manually inputting) the adapted algorithm to the vehicle.  Additionally, a user can perform the algorithm (i.e. mathematical calculating) while the vehicle is stopped or after the vehicle is stopped.  As such, such claimed limitations are insignificant extra--solution activities to the judicial exception.  Accordingly, it does not integrate the judicial exception into a practical application of the exception.
Step 2B – Inventive Concept
As stated above, claims 1, 3-6, and 9-15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Since this judicial exception is not integrated into a practical application because the claim requires no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities; therefore, the claims are patent ineligible under 35 USC 101.

Allowable Subject Matter
Claims 1, 3-6, and 9-15 are allowed over prior art.  However, 35 USC 101 rejections must be overcome.
Claims 2 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2022/0128707 discloses a method for GNSS-based location of a vehicle having a GNSS location device in view of integrity information provided in relation to GNSS correction data, comprising at least the following steps: (a) receiving GNSS correction data for correcting delay measurements for GNSS-based location from a GNSS correction data provision system, (b) receiving at least one piece of integrity information about the reliability of the GNSS correction data from the GNSS correction data provision system, (c) evaluating the at least one piece of integrity information about the reliability of the GNSS correction data that was received in step (b), and (d) influencing GNSS-based location of the vehicle on the basis of the evaluation from step (c).
US 2021/0072407 discloses methods carried out by an NSS receiver and/or a processing entity capable of receiving data therefrom, for estimating parameters derived from NSS signals useful to determine a position, and for generating protection level(s) for an application relying on NSS observations to produce an estimate of said parameters.  A float solution is computed using NSS signals observed by the NSS receiver.  A best integer ambiguity combination that minimizes an error norm is identified based on the float solution.  Additional integer ambiguity combinations are identified, which have the smallest error norms that, together with the error norm of the best integer ambiguity combination, jointly satisfy the integrity risk.  A measure of spread of the best and additional integer ambiguity combinations is computed.  The protection level(s) is then generated from the measure of spread.  Systems and computer programs are also disclosed.  Some embodiments may for example be used for safety-critical applications such as highly-automated driving and autonomous driving.
US 2019/0339396 discloses a method of determining a posterior error probability distribution for a parameter measured by a Global Navigation Satellite System (GNSS) receiver.  The method comprises receiving a value for each of one or more GNSS measurement quality indicators associated with the GNSS measurement of the parameter.  The or each received measurement quality indicator value is provided as an input into a multivariate probability distribution model to determine the posterior error probability distribution for the GNSS measurement, wherein the variates of the multivariate probability distribution model comprise error for said parameter, and the or each measurement quality indicator.
US 2018/0239032 discloses a method and a system for precision vehicle positioning based on a digital road description database containing fourth data sets with object-based information about at least one of a road object, a road furniture object and a geographic object is disclosed.  First data sets based on the fourth data sets are forwarded to a vehicle.  The vehicle is collecting ambient data like images along its path, generating second data sets comprising at least location information and detailed object-based information.  During driving and after generating second data sets, the vehicle tries to identify in the second data sets the same driving-relevant objects and/or object reference points and/or groups of driving-relevant objects and/or object reference points as are contained in the first data sets.  Furthermore, the vehicle aligns the same driving-relevant objects and/or object reference points and/or groups of driving-relevant objects and/or object reference points between the second data sets and the first data sets, and derives a position value for its own position.
US 10,247,830 discloses an invention that provides a vehicle position determination device, a vehicle control system, a vehicle position determination method, and a vehicle position determination program capable of determining a position of a vehicle with higher accuracy.  A vehicle position determination device includes a coordinates acquisition unit that acquires a position of a vehicle in a geographic coordinate system, a recognition unit that acquires lane information of a road on which the vehicle travels and recognizes the position of the vehicle on the lane, and a control unit that corrects the position acquired by the coordinates acquisition unit on the basis of the position recognized by the recognition unit, and determines the position of the vehicle in the geographic coordinate system.
US 8,898,011 discloses technology for generating a H1 protection level from an N-1 position in a global positioning system (GPS) receiver.  One approach can include an H1 monitor configured to generate an H1 protection level from an N number of N-1 positions. The N-1 position can be derived by a differential global positioning system (GPS) satellite measurement removed from a plurality of N differential GPS satellites measurements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646